Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 1, 2022. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the alternative method step is a preparative regimen that comprises at least one immunosuppressant, as recited in Claim 211; 
ii) the alternative cancer to be treated is gastrointestinal cancer, as recited in Claim 213; and
iii) the alternative neoantigen that is to be specifically bound by the TCR of the genetically modified T cells that corresponds to the above-elected alternative cancer that is to be treated is ERBB2IP, as recited in Claim 219.

Amendments
           Applicant's amendments, filed March 1, 2022, is acknowledged. Applicant has cancelled Claims 1-206, 209-210, and 212, withdrawn Claims 218 and 220, and amended Claim 207.
	Claims 207-208, 211, and 213-227 are pending.
Claims 218 and 220 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 207-208, 211, 213-217, 219, and 221-227 are under consideration. 

Priority
This application is a continuation of application 15/947,688 filed on April 6, 2018, which is a continuation of PCT/US17/57228 filed on October 18, 2017. Applicant’s claim for the benefit of a prior-filed application provisional applications 62/452,244 filed on January 30, 2017 and 62/409,651 filed on October 18, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on March 1, 2022 that has been considered. 
The information disclosure statement filed March 1, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
A plurality of NPL citation(s) have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Objections
1. 	Claim 207 is objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
The different structural elements (per colon, semi-colon) and ‘wherein’ clauses of step(d) should be separated by line indentation. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	The prior rejection of Claims 207-208, 211, 213-215, 221-223, 225, and 227 under AIA  35 U.S.C. 103 as being unpatentable over Palmer et al (WO 12/078540; of record in IDS) in view of GenBank NG_023194.1 (November 8, 2014; of record), Schumann et al (PNAS 112:10437-10442, 2015; available online July 27, 2015; of record), Morgan et al (Human Gene Therapy 23: 1043-1053, 2012), and Dudley et al (J. Clin. Oncol. 23(10):2346-2357, 2005; of record in IDS) is withdrawn in light of Applicant’s amendment to the independent claim to recite disruption in exon 2 or exon 3 of CISH, a limitation not taught/disclosed by the cited prior art. 

3. 	Claims 207-208, 211, 213-215, 221-223, 225, and 227 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmer et al (WO 12/078540; of record in IDS) in view of GenBank NG_023194.1 (November 8, 2014; of record), Schumann et al (PNAS 112:10437-10442, 2015; available online July 27, 2015; of record), Morgan et al (Human Gene Therapy 23: 1043-1053, 2012), Dudley et al (J. Clin. Oncol. 23(10):2346-2357, 2005; of record in IDS), and Jiang et al (DNA Seq. 11:149-154, 2000; of record in IDS).
Determining the scope and contents of the prior art.
With respect to Claim 207, Palmer et al is considered relevant prior art for having disclosed a method of treating cancer [0013, 99] in a human subject [0109], the method comprising the steps of: 

ii) expanding said thus-obtained T cells ex vivo, per stimulation with art-recognized ligands that stimulate T cell expansion [0111]; and
iii) administering the thus-expanded, tumor antigen-reactive T cells comprising the CISH knockout mutation to a cancer subject [0112].
Palmer et al disclosed the T cells are specific for tumor antigens [0050], and thus it is axiomatic that in order to know that the TCR binds to or recognizes the cancer antigen, said antigen must be identified. 
Palmer et al disclosed an embodiment wherein the CISH gene to be modified is a human CISH gene [0045], and wherein the host cell to be modified may be directly isolated from an organism, e.g. a human, and wherein said host cell is a human T cell [0083-84], and thus it is axiomatic that in order to make the corresponding knockout in a human subject’s CISH gene, one must perform the step of introducing a genomic disruption into said human T cells.
Palmer et al disclosed administering to said human subject a population of human T cells [0084] that express a T cell receptor (TCR) that specifically binds to a tumor antigen ([0050], “the TCR can specifically bind to…a cancer antigen”; [0117] tumor-specific TCRalpha transgene), and comprise a genomic disruption of a CISH protein encoded by said CISH gene, as demonstrated via a proof-of-principle working example using murine T cells whose genomes comprised a disruption of the CISH gene, to wit, CISH gene knockouts [0014, 117]. 
Palmer et al disclosed the T cells lack or have suppressed expression of a CISH protein [0041] encoded by the T cell, whereby the inhibition of CISH may be at the DNA level [0045], e.g. a proof-of-principle working example using T cells whose genomes comprised a disruption of the CISH gene, to wit, CISH gene knockouts [0014, 117].
Palmer et al disclosed that inhibition or inactivation of the CISH advantageously increases production of effector cytokines, increases T cell proliferation, persistence, survival, and cytolytic activity, decreases T cell apoptosis, and/or decreases tumor size in vivo [0099]. 
Palmer et al disclosed wherein said plurality of T cells are autologous [0105] to said human subject [0109].

Palmer et al do not disclose ipsis verbis the step of introducing a genomic disruption to a thus-obtained and expanded population of human T cells; however, those of ordinary skill in the art would immediately recognize that in order to introduce a genomic disruption of the CISH gene into the human T cells, e.g. to recapitulate a sufficiently similar genomic disruption to the murine CISH knockout working embodiment of Palmer et al, one must necessarily introduce the genomic disruption to either the autologous T cells thus-obtained from the human subject or to the thus-expanded autologous T cells obtained from the human subject.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 
Furthermore, prior to the effective filing date of the instantly claimed invention, GenBank NG_023194.1 is considered relevant prior art for having taught the nucleotide sequence of the human CISH gene. 


Palmer et al do not disclose ipsis verbis that the identified tumor antigens are “neoantigens”. However, prior to the effective filing date of the instantly claimed invention, Morgan et al is considered relevant prior art for having taught a method of treating a neoantigen-expressing cancer in a human subject, the method comprising the step of identifying tumor-specific neoantigens expressed specifically in tumor cells, as being “an ideal target for immunotherapy”, and generating CAR-T cells directed to said tumor neoantigens, as they do not recognize wildtype EGFR antigens (nor any normal human cell tested) (Abstract). Morgan et al taught that the CAR-T cells are expanded in vitro to thereby produce an expanded population of T cells (e.g. pg 1045, col. 1, “cells were allowed to expand”). Morgan et al taught the T cells engineered with the CAR are to be autologous to the human patient in need of treatment (pg 1051, col. 2, “human gene therapy trial to treat recurrent glioblastoma using infusions of autologous T cells engineered with the….CAR”).

Neither Palmer et al, Schumann et al, nor Morgan et al teach/disclose the method of treating cancer in the human subject further comprises the step of administering to said human subject a preparative regimen that comprises at least one immunosuppressant. However, prior to the effective filing date of the instantly claimed invention, Dudley et al is considered relevant prior art for having taught a method of treating cancer in a human subject, the method comprising the step of administering to said human subject a population of T cells that express a T cell receptor (TCR) that specifically binds to a neoantigen, to wit, a tumor antigen (Abstract).
Dudley et al taught the method comprises the steps of:
a) obtaining a population of T cells from the subject (syn. autologous; pg 3, Patient Materials, “TIL cultures for treatment were generated…”); and 
b) expanding ex vivo at least a portion of said thus-obtained population of T cells to thereby produce an expanded population of T cells (pg 3, Patient Materials, “[A]ctive TIL culture were expanded to treatment levels…”); and 
c) administering at least a portion of said expanded population of T cells to said human subject (pg 3, Patient Materials, “[T]he rapidly expanded cultures were…infused into the patient”).
Dudley et al taught the T cells are autologous (Abstract, “autologous tumor reactive lymphocytes”).
Dudley et al taught the method comprises the step of administering to said human subject a preparative regiment that comprises at least one immunosuppressant, e.g. cyclophosphamide and fludarabine, wherein said preparative regimen comprises at least two immunosuppressants administered to said human subject simultaneously or sequentially (Abstract, “[O]n the day following the final dose of fludarabine, all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).

with respect to Claim 207, Jiang et al is considered relevant prior art for having taught that most, if not all (depending upon the splice variant) of the CISH amino acids are encoded by exons 2 and 3 of the CISH gene (Figure 1). GenBank NG_023194.1 teaches that exon 2 encodes about 73 amino acids and exon 3 encodes about 178 amino acids. Exon 1, if used, encodes about 23 amino acids). Thus, depending upon the splice variant, a disruption in exon 2 would abrogate expression of 92% of CISH, and a disruption of exon 3 would abrogate expression of 65% of CISH. 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, genetics, immunology, cancer biology, and the creation of transgenic cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Palmer et al to comprise a step of identifying a neoantigen expressed by a neoantigen-expressing cancer obtained from a human subject with a reasonable expectation of success because Morgan et al successfully demonstrated the ability to identify tumor neoantigens and develop chimeric antigen receptors directed to said neoantigens, the artisan being motivated to do so because Morgan et al taught that neoantigens expressed specifically in tumor cells are “an ideal target for immunotherapy”, and generating CAR-T cells directed to said tumor neoantigens, as they do not recognize wildtype antigens (nor any normal human cell tested).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of Palmer et al to comprise a step of introducing a genomic disruption in the CISH gene of an expanded population of T cells obtained from a human subject with a reasonable expectation of success because those of ordinary skill in the art previously possessed the nucleotide sequence of the human CISH gene, 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of treating cancer in a human subject comprising T cell immunotherapy, as disclosed by Palmer et al, to further comprise a step of administering to said human subject a preparative regimen that comprises at least one immunosuppressant, as taught by Dudley et al, with a reasonable expectation of success because those of ordinary skill in the art previously recognized and successfully reduced to practice methods of treating cancer in a human subject comprising T cell immunotherapy that include a preparative regimen that comprises at least one immunosuppressant, such appearing to be a routinely practiced treatment protocol, as taught by Dudley et al.
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first genomic disruption in the CISH gene, as disclosed by Palmer et al, with a second genomic disruption in the CISH gene, e.g. in exon 2 or exon 3, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first genomic disruption in the CISH gene with a second genomic disruption in the CISH gene, e.g. in exon 2 or exon 3, because Palmer et al do not actually disclose the structural features of the CISH- knockout mutation, and thus the ordinary artisan would need to design the genomic disruption for themselves. Nevertheless, those of ordinary skill in the art were aware of the CISH exon/intron gene structure and corresponding nucleotide sequence, and would have recognized that disruption of exon 2 and/or exon 3 are but two of the three known options of CISH exons that may be disrupted, whereby depending upon the splice variant, a disruption in exon 2 would 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 208, Palmer et al disclosed wherein said T cells are tumor infiltrating lymphocytes (TILs) [0084].
Morgan et al taught that adoptive cellular immunotherapy was commonly recognized to involve the use of tumor-infiltrating lymphocytes with high affinity to the tumor antigens (pg 1044, col. 1). 
Dudley et al taught the T cells are tumor-infiltrating lymphocytes (Abstract, “all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
With respect to Claims 213 and 221, Palmer et al disclosed wherein said cancer is a gastrointestinal cancer, e.g. colon cancer, gastrointestinal cancer, or small intestine cancer [0106].
With respect to Claims 211 and 215, Dudley et al taught the method comprises the step of administering to said human subject a preparative regiment that comprises at least one immunosuppressant, e.g. cyclophosphamide and fludarabine, wherein said preparative regimen comprises at least two immunosuppressants administered to said human subject simultaneously or sequentially (Abstract, “[O]n the day following the final dose of fludarabine, all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
With respect to Claim 222, Schumann et al taught wherein said endonuclease comprises Cas9 (Abstract).
With respect to Claim 214, Schumann et al taught wherein said genomic disruption using CRISPR/Cas9 comprises the production of indels (insertions and/or deletions) in the target gene (pg 10439, col’s 1-2, joining statement, “give rise to indels at Cas9 cleavage site”).
With respect to Claim 223, Schumann et al taught wherein the polynucleotide encoding Cas9 further comprises one or more nuclear localization signals (pg 10438, col.1, “Cas9 carrying two nuclear localization signal sequences”).
With respect to Claim 227, Palmer et al disclosed wherein said administering at least a portion of said population of genetically engineered T cells to said subject comprises administering at least 1x10^6 genetically engineered T cells [0112].
Dudley et al taught administration of at least 1x10^10 T cells to a human subject (pg 4, Clinical Results). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its 
With respect to Claim 225, Palmer et al disclosed the tumor-bearing subject to be treated with IL-2 and CISH knockout T cells [0014]. 
Dudley et al taught wherein the method further comprises administering IL-2 to said human subject (Abstract).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the skilled artisan would not target exons 2 or 3 of the CISH gene for disruption based on Jiang' s disclosure because targeting these regions might result in undesirable off-target secondary disruptions of other genes in the family to which CISH belongs.
Applicant’s argument(s) has been fully considered, but is not persuasive. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Attorney statements regarding, e.g. hypothetical concern of off-target secondary disruptions in other CISH gene family members, are not evidence without a supporting declaration. Instant independent Claim 207 recites no sequence requirement as to precisely where the disruption may be in either Exon 2 or Exon 3 of CISH is achieved. 

Applicant argues that the Examiner presupposes that only exons may be considered by the artisan when selecting a target for genomic disruption. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Jiang et al clearly illustrate to the reader that the majority of CIS coding region is provided by the closely spaced Exons 2 and 3 (Figure 1).

Applicant argues that the skilled artisan at the time the application was filed would know that an important consideration in identifying a target site for disruption is not the location of exons within a gene, but rather the minimization of off-target effects.


Applicant argues that Jiang et al taught that the SH2 domain and C-terminal SOCS box in CISH are highly conserved domains in exon 2 and exon 3, and therefore, the artisan would not target exon 2 or 3 based on the disclosure of Jiang et al. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s argument(s) has been fully considered, but is not persuasive. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Attorney statements regarding, e.g. hypothetical concern of off-target secondary disruptions in other CISH gene family members, are not evidence without a supporting declaration. Instant independent Claim 207 recites no sequence requirement as to precisely where the disruption may be in either Exon 2 or Exon 3 of CISH is achieved. Applicant has provided no objective evidence that the ordinary artisan would be unable to target disruption of Exon 2 or Exon 3 of CISH, nor would be unable to avoid disruption in CISH family member genes, nor would be able to select against undesirable disruption events that occurred outside of either Exon 2 or Exon 3 of CISH. 

Applicant argues that the artisan would not have a reasonable expectation of success with the claimed embodiments absent the disclosure of the present application. Specifically, one of ordinary skill in the art seeking to treat cancer in a human subject would not be motivated to treat said subject with genetically engineered T cells having a disruption in a CISH gene because Yang (2013) explicitly teaches that CISH knockout T cells are implicated in spontaneous pulmonary disease
Applicant’s argument(s) has been fully considered, but is not persuasive. Yang et al speak to a disease condition in mice who lack CISH gene, said disease condition being caused by an apparent enhanced differentiation into Th2 and Th9 subsets. However, instant claims do not require the entire subject being deficient in CISH gene, nor the entire T cell repertoire of said subject to be deficient in CISH gene. Rather, it is only the thus-administered therapeutic T cells that are deficient in CISH gene, for which Palmer et al disclosed that inhibition or inactivation of the CISH advantageously increases production of effector cytokines, increases T cell 
The Examiner notes that Palmer et al (J. Exp. Med. 212(12): 2095-2113, 2015; of record in IDS; Applicant’s own work) admits that the immunological basis for the Th9-associated allergic immune response observed in Yang (2013) “remains unclear” (pg 2096, col. 1), and a different genomic knockout of CISH gene “revealed no overt changes in CD4+/CD8+ cell ratios”, nor any description of such allergic immune responses per Yang (2013). 

Applicant admits that the ordinary artisan would understand that the inclusion of an immunosuppressant in conjunction with genetically engineered T cells having a disruption in a CISH gene (as in claim 207) would potentially increase or accentuate the effects of the administration of the engineered T cells having a disruption in a CISH gene in a subject.
Applicant’s argument(s) has been fully considered, and the Examiner accepts Applicant’s admission. 
	 
Applicant argues that in light of Yang (2013), the ordinary artisan would not be motivated to simultaneously, or in any order, reduce or eliminate a subject's immune system responsiveness by administering an immunosuppressant and treat that subject with CISH knockout T cells known to cause severe pulmonary disease.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s argument is predicated upon the biological context of Yang (2013); however, as discussed above, the Yang (2013) biological context is not the same as the instant claims, nor Palmer et al. Thus, the Examiner disagrees with Applicant’s reliance upon Yang (2013). 
	 
Applicant argues that none of the references teach a step of identifying a neoantigen expressed by the cancer cell. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Palmer et al disclosed the T cells are specific for tumor antigens (syn. neoantigen) [0050], and thus it is axiomatic that in order to know that the TCR binds to or recognizes the cancer antigen, said antigen must first be identified. 

4. 	Claims 211, 214-216, 222-223, and 227 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmer et al (WO 12/078540; of record in IDS) in view of GenBank NG_023194.1 (November 8, 2014; of record), Schumann et al (PNAS 112:10437-10442, 2015; available online July 27, 2015; of record), Morgan et al (Human Gene Therapy 23: 1043-1053, 2012), Dudley et al (J. Clin. Oncol. 23(10):2346-2357, 2005; of record in IDS), and Jiang et al (DNA Seq. 11:149-154, 2000; of record in IDS), as applied to Claims 207-208, 211, 213-215,  above, and in further view of Duchateau et al (WO 14/191128; of record in IDS).
Determining the scope and contents of the prior art.
Neither Palmer et al, Schumann et al, Morgan et al, Dudley et al, nor Jiang et al teach/disclose wherein one or more immunosuppressant agents, e.g. fludaribine or cyclophosphamide, said immunosuppressant agent(s) being administered after administration of the therapeutic, genetically engineered T cells. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 216, Duchateau et al is considered relevant prior art for having disclosed methods of treating cancer in a [human] subject, the method comprising the step of genetically engineering T cells using the CRISPR/Cas system (Title), wherein the method comprises the step of administering one or more immunosuppressant agents, e.g. fludaribine or cyclophosphamide, said immunosuppressant agent(s) being administered before, simultaneously, or following administration of the therapeutic, genetically engineered T cells (pg 41, lines 6-12). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.”
Those of ordinary skill in the art immediately recognize that there is a finite number of identified, predictable, potential solutions by which immunosuppressant administration is combined with T cell administration, to wit, administered before, simultaneously, or following administration of the therapeutic, genetically engineered T cells (Duchateau et al. pg 41, lines 6-
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 208, Palmer et al disclosed wherein said T cells are tumor infiltrating lymphocytes (TILs) [0084].
Dudley et al taught the T cells are tumor-infiltrating lymphocytes (Abstract, “all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
With respect to Claims 213 and 221, Palmer et al disclosed wherein said cancer is a gastrointestinal cancer, e.g. colon cancer, gastrointestinal cancer, or small intestine cancer [0106].
With respect to Claims 211 and 215, Dudley et al taught the method comprises the step of administering to said human subject a preparative regiment that comprises at least one immunosuppressant, e.g. cyclophosphamide and fludarabine, wherein said preparative regimen comprises at least two immunosuppressants administered to said human subject simultaneously or sequentially (Abstract, “[O]n the day following the final dose of fludarabine, all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
Duchateau et al disclosed wherein the method comprises the step of administering one or more immunosuppressant agents, e.g. fludaribine or cyclophosphamide, said immunosuppressant agent(s) being administered before, simultaneously, or following administration of the therapeutic, genetically engineered T cells (pg 41, lines 6-12). 
With respect to Claim 222, Schumann et al taught wherein said endonuclease comprises Cas9 (Abstract).
Duchateau et al disclosed wherein said endonuclease comprises Cas9 (claim 3).
With respect to Claim 214, Schumann et al taught wherein said genomic disruption using CRISPR/Cas9 comprises the production of indels (insertions and/or deletions) in the target gene (pg 10439, col’s 1-2, joining statement, “give rise to indels at Cas9 cleavage site”).
Duchateau et al disclosed wherein Cas9 naturally forms indels at the targeted locus (pg 3, line 32).
With respect to Claim 223, Schumann et al taught wherein the polynucleotide encoding Cas9 further comprises one or more nuclear localization signals (pg 10438, col.1, “Cas9 carrying two nuclear localization signal sequences”).
Duchateau et al disclosed wherein the nucleotide sequence encoding Cas9 further comprises one or more nuclear localization signals (pg 20, lines 26-31; pg 49, lines 26-27). 
With respect to Claim 227, Palmer et al disclosed wherein said administering at least a portion of said population of genetically engineered T cells to said subject comprises administering at least 1x10^6 genetically engineered T cells [0112].

Duchateau et al disclosed administration of at least 1x10^6 to 1x10^9 cells (pg 40, lines 25-26). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 225, Palmer et al disclosed the tumor-bearing subject to be treated with IL-2 and CISH knockout T cells [0014]. 
Dudley et al taught wherein the method further comprises administering IL-2 to said human subject (Abstract).
With respect to Claims 209-210, Jiang et al taught that most, if not all (depending upon the splice variant) of the CISH amino acids are encoded by exons 2 and 3 of the CISH gene (Figure 1). GenBank NG_023194.1 teaches that exon 2 encodes about 73 amino acids and exon 3 encodes about 178 amino acids. Exon 1, if used, encodes about 23 amino acids). Thus, depending upon the splice variant, a disruption in exon 2 would abrogate expression of 92% of CISH, and a disruption of exon 3 would abrogate expression of 65% of CISH.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

5. 	Claims 208, 211, 213, 215, 217, 219, 221, 225, and 227 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmer et al (WO 12/078540; of record in IDS) in view of GenBank NG_023194.1 (November 8, 2014; of record), Schumann et al (PNAS 112:10437-10442, 2015; available online July 27, 2015; of record), Morgan et al (Human Gene Therapy 23: 1043-1053, 2012), Dudley et al (J. Clin. Oncol. 23(10):2346-2357, 2005; of record in IDS), Jiang et al (DNA Seq. 11:149-154, 2000; of record in IDS), and Duchateau et al (WO 14/191128; of record in IDS), as applied to Claims 207-208, 211, 213-216, 221-223, 225, and 227 above, and in further view of Tran et al (WO 16/053338; published April 7, 2016; effectively filed October 2, 2014; of record in IDS).
Determining the scope and contents of the prior art.
Neither Palmer et al, Schumann et al, Morgan et al, Dudley et al, Jiang et al, nor Duchateau et al teach/disclose wherein said neoantigen is a neoantigen of ERBB21P.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 219, Tran et al is considered relevant prior art for having disclosed T cell receptors having specificity for tumor antigens, including ERBB2IP [0083, 89], and the use of 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first tumor antigen with a second tumor antigen, e.g. ERBB2IP, in a method of treating cancer with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first tumor antigen with a second tumor antigen, e.g. ERBB2IP, in a method of treating cancer because Tran et al disclosed identifying T cell receptors that specifically recognize the ERBB2IP tumor antigen and using said TCRs in engineered T cells in methods of treating cancer in a subject. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 208, Palmer et al disclosed wherein said T cells are tumor infiltrating lymphocytes (TILs) [0084].
Dudley et al taught the T cells are tumor-infiltrating lymphocytes (Abstract, “all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
Tran et al disclosed culturing autologous T infiltrating lymphocytes obtained from a human patient [0039]. 
With respect to Claims 213 and 221, Palmer et al disclosed wherein said cancer is a gastrointestinal cancer, e.g. colon cancer, gastrointestinal cancer, or small intestine cancer [0106].
Tran et al disclosed the method may be used to treat gastrointestinal or colon cancer [0076]. 
With respect to Claims 211 and 215-216, Dudley et al taught the method comprises the step of administering to said human subject a preparative regiment that comprises at least one immunosuppressant, e.g. cyclophosphamide and fludarabine, wherein said preparative regimen comprises at least two immunosuppressants administered to said human subject simultaneously or sequentially (Abstract, “[O]n the day following the final dose of fludarabine, all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
Duchateau et al disclosed wherein the method comprises the step of administering one or more immunosuppressant agents, e.g. fludaribine or cyclophosphamide, said immunosuppressant agent(s) being administered before, simultaneously, or following administration of the therapeutic, genetically engineered T cells (pg 41, lines 6-12). 
Tran et al disclosed wherein the method comprises administration of cyclophosphamide and fludaribine, e.g. prior to administration of the therapeutic T cells [0082]. 
With respect to Claim 222, Schumann et al taught wherein said endonuclease comprises Cas9 (Abstract).
Duchateau et al disclosed wherein said endonuclease comprises Cas9 (claim 3).
With respect to Claim 214, Schumann et al taught wherein said genomic disruption using CRISPR/Cas9 comprises the production of indels (insertions and/or deletions) in the target gene (pg 10439, col’s 1-2, joining statement, “give rise to indels at Cas9 cleavage site”).
Duchateau et al disclosed wherein Cas9 naturally forms indels at the targeted locus (pg 3, line 32).
With respect to Claim 223, Schumann et al taught wherein the polynucleotide encoding Cas9 further comprises one or more nuclear localization signals (pg 10438, col.1, “Cas9 carrying two nuclear localization signal sequences”).
Duchateau et al disclosed wherein the nucleotide sequence encoding Cas9 further comprises one or more nuclear localization signals (pg 20, lines 26-31; pg 49, lines 26-27). 
With respect to Claim 227, Palmer et al disclosed wherein said administering at least a portion of said population of genetically engineered T cells to said subject comprises administering at least 1x10^6 genetically engineered T cells [0112].
Dudley et al taught administration of at least 1x10^10 T cells to a human subject (pg 4, Clinical Results). 

Tran et al disclosed the T cells may be administered in an amount of at least 1x10^6 (one million) to 1x10^11 (100 billion) cells [0073]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 225, Palmer et al disclosed the tumor-bearing subject to be treated with IL-2 and CISH knockout T cells [0014]. 
Dudley et al taught wherein the method further comprises administering IL-2 to said human subject (Abstract).
Tran et al disclosed wherein the method further comprises administering IL-2 to said human subject [0082].
With respect to Claims 209-210, Jiang et al taught that most, if not all (depending upon the splice variant) of the CISH amino acids are encoded by exons 2 and 3 of the CISH gene (Figure 1). GenBank NG_023194.1 teaches that exon 2 encodes about 73 amino acids and exon 3 encodes about 178 amino acids. Exon 1, if used, encodes about 23 amino acids). Thus, depending upon the splice variant, a disruption in exon 2 would abrogate expression of 92% of CISH, and a disruption of exon 3 would abrogate expression of 65% of CISH.
With respect to Claim 217, Tran et al disclosed the antigen-binding protein of the TCR that recognizes the tumor antigen can be identified using 5’ RACE [0054]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

6. 	Claims 222 and 226 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmer et al (WO 12/078540; of record in IDS) in view of GenBank NG_023194.1 (November 8, 2014; of record), Schumann et al (PNAS 112:10437-10442, 2015; available online July 27, 2015; of record), Morgan et al (Human Gene Therapy 23: 1043-1053, 2012), Dudley et al (J. Clin. Oncol. 23(10):2346-2357, 2005; of record in IDS), Jiang et al (DNA Seq. 11:149-154, 2000; of record in IDS), Duchateau et al (WO 14/191128; of record in IDS), and Tran et al (WO 16/053338; published April 7, 2016; effectively filed October 2, 2014; of record in IDS), as applied to Claims 207-208, 211, 213-217, 219, 221-223, 225, and 227 above, and in further view of Montague et al (Nucleic Acids Res. 42(Web Server issue): W401-407:.doi:10.1093/nar/gku410, May 26, 2014; abstract only) and ChopChop (http://chopchop.cbu.uib.no/results/1622817323432.4438/; last visited June 4, 2021).
Determining the scope and contents of the prior art.
Neither Palmer et al, Schumann et al, Morgan et al, Dudley et al, Jiang et al, Duchateau et al, nor Tran et al teach/disclose wherein the CISH gene target site is in exon 3, e.g. SEQ ID NO:77. 
SEQ ID NO: 77 gggttccattacggccagcg
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 226, Montague et al is considered relevant prior art for having taught the existence of web-based tools for the ordinary artisan to design CRISPR/Cas9 target sites for their gene of interest, e.g. the CHOPCHOP tool. 
SEQ ID NO:77 is at the 5’ region of Exon 3 (GenBank NG_023194).
Jiang et al evidence that Exon 3 encodes the largest region of CISH protein (Figure 1B).
CHOPCHOP online tool evidences a target site that is 100% identical to instantly recited SEQ ID NO:77 (rank order #6). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable guide RNA options, including SEQ ID NO:77, with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” One of ordinary skill in the art would understand how to design nucleic acid molecules encoding guide RNA target sequences directed to the previously known CISH gene nucleotide sequences (GenBank NG_023194), the artisan merely using readily available online guide RNA tool resources, e.g. CHOPCHOP, with which to identify the finite potential options, taking mere seconds to perform such a search, whereby the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. The number of possible CISH gene guide RNA target sequences from 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 222, Schumann et al taught wherein said endonuclease comprises Cas9 (Abstract).
Duchateau et al disclosed wherein said endonuclease comprises Cas9 (claim 3).
Montague et al taught the use of online CHOPCHOP tools for identifying target site guide RNAs using the CRISPR/Cas9 system. 
With respect to Claims 209-210, Jiang et al taught that most, if not all (depending upon the splice variant) of the CISH amino acids are encoded by exons 2 and 3 of the CISH gene (Figure 1). GenBank NG_023194.1 teaches that exon 2 encodes about 73 amino acids and exon 3 encodes about 178 amino acids. Exon 1, if used, encodes about 23 amino acids). Thus, depending upon the splice variant, a disruption in exon 2 would abrogate expression of 92% of CISH, and a disruption of exon 3 would abrogate expression of 65% of CISH.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

7. 	Claims 214 and 222-224 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmer et al (WO 12/078540; of record in IDS) in view of GenBank NG_023194.1 (November 8, 2014; of record), Schumann et al (PNAS 112:10437-10442, 2015; available online July 27, 2015; of record), Morgan et al (Human Gene Therapy 23: 1043-1053, 2012), Dudley et al (J. Clin. Oncol. 23(10):2346-2357, 2005; of record in IDS), Jiang et al (DNA Seq. 11:149-154, 2000; of record in IDS), Duchateau et al (WO 14/191128; of record in IDS), Tran et al (WO 16/053338; published April 7, 2016; effectively filed October 2, 2014; of record in IDS), Montague et al (Nucleic Acids Res. 42(Web Server issue): W401-407:.doi:10.1093/nar/gku410, May 26, 2014; abstract only) and ChopChop 
Determining the scope and contents of the prior art.
Instant SEQ ID NO:68 is directed to a sgRNA comprising the target recognition site of SEQ ID NO:77. 
Neither Palmer et al, Schumann et al, Morgan et al, Dudley et al, Jiang et al, Duchateau et al, nor Tran et al, Montague et al, nor CHOPCHOP teach/disclose wherein the guide RNA comprises SEQ ID NO:68. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 224, Zhang et al is considered relevant prior art for having disclosed the backbone nucleotide sequence of the stereotypical sgRNA that is 100% identical to instant SEQ ID NO:68, but for the target recognition sequence, which necessarily varies per the artisan’s target gene of interest (single guide RNA SEQ ID NO:85; as illustrated in Figure 16A)

Instant SEQ ID NO:68 (SEQ ID NO:77 target)
GGGTTCCATTACGGCCAGCGGTTTTAGAGCTAGAAATAGCAAGTTAAAATAAGGCTAGTCCGTT
NNNNNNNNNNNNNNNNNNNNGTTTTAGAGCTAGAAATAGCAAGTTAAAATAAGGCTAGTCCGTTZhang SEQ ID NO:85

ATCAACTTGAAAAAGTGGCACCGAGTCGGTGCTTTT   
ATCAACTTGAAAAAGTGGCACCGAGTCGGTGCTTTT

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to use the art-recognized sgRNA backbone of Zhang et KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 222, Schumann et al taught wherein said endonuclease comprises Cas9 (Abstract).
Duchateau et al disclosed wherein said endonuclease comprises Cas9 (claim 3).
Montague et al taught the use of online CHOPCHOP tools for identifying target site guide RNAs using the CRISPR?Cas9 system. 
Zhang et al disclosed wherein said endonuclease comprises Cas9 (e.g. Figure 1).
With respect to Claim 214, Schumann et al taught wherein said genomic disruption using CRISPR/Cas9 comprises the production of indels (insertions and/or deletions) in the target gene (pg 10439, col’s 1-2, joining statement, “give rise to indels at Cas9 cleavage site”).
Duchateau et al disclosed wherein Cas9 naturally forms indels at the targeted locus (pg 3, line 32).
Zhang et al disclosed wherein Cas9 naturally forms indels at the targeted locus (e.g. [0090]).
With respect to Claim 223, Schumann et al taught wherein the polynucleotide encoding Cas9 further comprises one or more nuclear localization signals (pg 10438, col.1, “Cas9 carrying two nuclear localization signal sequences”).
Duchateau et al disclosed wherein the nucleotide sequence encoding Cas9 further comprises one or more nuclear localization signals (pg 20, lines 26-31; pg 49, lines 26-27). 
Zhang et al disclosed wherein the nucleotide sequence encoding Cas9 further comprises one or more nuclear localization signals (e.g. Figure 2B). 
With respect to Claims 209-210, Jiang et al taught that most, if not all (depending upon the splice variant) of the CISH amino acids are encoded by exons 2 and 3 of the CISH gene (Figure 1). GenBank NG_023194.1 teaches that exon 2 encodes about 73 amino acids and exon 3 encodes about 178 amino acids. Exon 1, if used, encodes about 23 amino acids). Thus, depending upon the splice variant, a disruption in exon 2 would abrogate expression of 92% of CISH, and a disruption of exon 3 would abrogate expression of 65% of CISH.
With respect to Claim 226, Montague et al taught the existence of web-based tools for the ordinary artisan to design CRISPR/Cas9 target sites for their gene of interest, e.g. the CHOPCHOP tool. 
SEQ ID NO:77 is at the 5’ region of Exon 3 (GenBank NG_023194).
Jiang et al evidence that Exon 3 encodes the largest region of CISH protein (Figure 1B).
CHOPCHOP online tool evidences a target site that is 100% identical to instantly recited SEQ ID NO:77 (rank order #6). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. 	Claims 207-208, 211, 213-215, 221-222, and 225-227 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-11, 13-14, 16-20, and 22-23 of U.S. Patent No. 10,406,177, and in further view of Dudley et al (J. Clin. Oncol. 23(10):2346-2357, 2005; of record in IDS).
With respect to Claim 207, ‘177 claims (claims 1 and 18) methods of treating cancer in a subject, including human subjects (‘177, claim 16), the method comprising the step of administering to the subject an engineered populations of primary cells, including primary human cells (‘177, claim 2), comprising a genomic disruption of the CISH gene and a TCR that recognizes a cancer neoantigen (claim 1), said engineered cells further comprising a genomic disruption corresponding to exon 2 or exon 3 of the CISH gene. 
‘177 claims (claim 1) wherein the gene disruption is introduced into the CISH gene by a CRISPR system and a guide RNA. 
‘177 claims (claims 11 and 23) wherein the method further comprises the step of administering an immunosuppressive agent, to wit, cyclophosphamide and/or fludaribine. 
‘177 does not claim ipsis verbis a step of identifying a neoantigen; however, it is axiomatic that in order to know that the cancer cell express a neoantigen, said neoantigen must be identified. 
‘177 claims (claims 1 and 18) wherein the CISH genomic disruption is in exon 2 or exon 3 of the CISH gene. 
Furthermore, prior to the effective filing date of the instantly claimed invention, Dudley et al is considered relevant prior art for having taught a method of treating cancer in a human subject, the method comprising the step of administering to said human subject a population of T cells that express a T cell receptor (TCR) that specifically binds to a neoantigen, to wit, a tumor antigen (Abstract).
Dudley et al taught the method comprises the steps of:
a) obtaining a population of T cells from the subject (syn. autologous; pg 3, Patient Materials, “TIL cultures for treatment were generated…”); and 
b) expanding ex vivo at least a portion of said thus-obtained population of T cells to thereby produce an expanded population of T cells (pg 3, Patient Materials, “[A]ctive TIL culture were expanded to treatment levels…”); and 
c) administering at least a portion of said expanded population of T cells to said human subject (pg 3, Patient Materials, “[T]he rapidly expanded cultures were…infused into the patient”).
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of treating cancer in a human subject comprising T cell immunotherapy, as claimed in ‘177, to further comprise a step of administering to said human subject a preparative regimen that comprises at least one immunosuppressant, as taught by Dudley et al, with a reasonable expectation of success because those of ordinary skill in the art previously recognized and successfully reduced to practice methods of treating cancer in a human subject comprising T cell immunotherapy that include a preparative regimen that comprises at least one immunosuppressant, such appearing to be a routinely practiced treatment protocol, as taught by Dudley et al.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 
With respect to Claim 207, ‘177 claims (claim 2 and 20) the primary human T cells are autologous to a human patient. 
Dudley et al taught the T cells are autologous (Abstract, “autologous tumor reactive lymphocytes”).
With respect to Claim 208, ‘177 claims (claims 3-4, 20, and 22) the T cells are tumor infiltrating lymphocytes. 
Dudley et al taught the T cells are tumor-infiltrating lymphocytes (Abstract, “all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
With respect to Claims 211 and 215, Dudley et al taught the method comprises the step of administering to said human subject a preparative regiment that comprises at least one immunosuppressant, e.g. cyclophosphamide and fludarabine, wherein said preparative regimen comprises at least two immunosuppressants administered to said human subject simultaneously or sequentially (Abstract, “[O]n the day following the final dose of fludarabine, all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
With respect to Claims 213 and 221, ‘177 claims (claims 13-14 and 19) wherein the cancer to be targeted/treated is a gastrointestinal cancer. 
With respect to Claim 214, ‘177 claims (claims 1 and 18) wherein said genomic disruption comprises an indel in said cytokine inducible SH2-containing protein gene. 
With respect to Claim 226, ‘177 claims (claims 1 and 18) wherein said genomic disruption occurs at a target site in a sequence selected from SEQ ID NOS: 70-81 (syn. SEQ ID NO’s: 75-86; Table 5). 
With respect to Claim 222, ‘177 claims (claims 1 and 18) wherein said endonuclease comprises Cas9.
With respect to Claim 227, ‘177 claims (claims 10) wherein said administering at least a portion of said population of genetically engineered T cells to said human subject comprises administering at least 1x10^6 genetically engineered T cells to said human subject.
Dudley et al taught administration of at least 1x10^10 T cells to a human subject (pg 4, Clinical Results). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the 
With respect to Claim 225, Dudley et al taught wherein the method further comprises administering IL-2 to said human subject (Abstract).
Thus, the instant claims are considered to be obvious variants of the patented claims of treating cancer in a human subject comprising the step of administering the recited engineered T cells.

9. 	Claims 211, 214-216, 222-223, and 227 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 13-14, 16-20, and 22 of U.S. Patent No. 10,406,177 and Dudley et al (J. Clin. Oncol. 23(10):2346-2357, 2005; of record in IDS), as applied to Claims 207-208, 211, 213-215, 221-222, and 225-227 above, and in further view of Duchateau et al (WO 14/191128; of record in IDS).
Neither ‘177 claim, nor Dudley et al teach, wherein one or more immunosuppressant agents, e.g. fludaribine or cyclophosphamide, said immunosuppressant agent(s) being administered after administration of the therapeutic, genetically engineered T cells. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 216, Duchateau et al is considered relevant prior art for having disclosed methods of treating cancer in a [human] subject, the method comprising the step of genetically engineering T cells using the CRISPR/Cas system (Title), wherein the method comprises the step of administering one or more immunosuppressant agents, e.g. fludaribine or cyclophosphamide, said immunosuppressant agent(s) being administered before, simultaneously, or following administration of the therapeutic, genetically engineered T cells (pg 41, lines 6-12). 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.”
Those of ordinary skill in the art immediately recognize that there is a finite number of identified, predictable, potential solutions by which immunosuppressant administration is combined with T cell administration, to wit, administered before, simultaneously, or following administration of the therapeutic, genetically engineered T cells (Duchateau et al. pg 41, lines 6-12), whereupon the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 211 and 215, Dudley et al taught the method comprises the step of administering to said human subject a preparative regiment that comprises at least one immunosuppressant, e.g. cyclophosphamide and fludarabine, wherein said preparative regimen comprises at least two immunosuppressants administered to said human subject simultaneously or sequentially (Abstract, “[O]n the day following the final dose of fludarabine, all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
Duchateau et al disclosed wherein the method comprises the step of administering one or more immunosuppressant agents, e.g. fludaribine or cyclophosphamide, said immunosuppressant agent(s) being administered before, simultaneously, or following administration of the therapeutic, genetically engineered T cells (pg 41, lines 6-12). 
With respect to Claim 214, ‘177 claims (claims 1 and 18) wherein said genomic disruption comprises an indel in said cytokine inducible SH2-containing protein gene. 
Duchateau et al disclosed wherein Cas9 naturally forms indels at the targeted locus (pg 3, line 32).
With respect to Claim 222, ‘177 claims (claims 1 and 18) wherein said endonuclease comprises Cas9.
Duchateau et al disclosed wherein said endonuclease comprises Cas9 (claim 3).
With respect to Claim 223, Duchateau et al disclosed wherein the nucleotide sequence encoding Cas9 further comprises one or more nuclear localization signals (pg 20, lines 26-31; pg 49, lines 26-27). 
With respect to Claim 227, ‘177 claims (claims 10) wherein said administering at least a portion of said population of genetically engineered T cells to said human subject comprises administering at least 1x10^6 genetically engineered T cells to said human subject.
Dudley et al taught administration of at least 1x10^10 T cells to a human subject (pg 4, Clinical Results). 
Duchateau et al disclosed administration of at least 1x10^6 to 1x10^9 cells (pg 40, lines 25-26). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
Thus, the instant claims are considered to be obvious variants of the patented claims of treating cancer in a human subject comprising the step of administering the recited engineered T cells.

10. 	Claims 208, 211, 213, 215, 217, 219, 221, 225, and 227 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 13-14, 16-20, and 22 of U.S. Patent No. 10,406,177, Dudley et al (J. Clin. Oncol. 23(10):2346-2357, 2005; of record in IDS), and Duchateau et al (WO 14/191128; of record in IDS), as applied to Claims 207-208, 
Neither ‘177 claim, nor do Dudley et al nor Duchateau et al teach/disclose wherein said neoantigen is a neoantigen of ERBB21P. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 219, Tran et al is considered relevant prior art for having disclosed T cell receptors having specificity for tumor antigens, including ERBB2IP [0083, 89], and the use of said TCRs in autologous T infiltrating lymphocytes obtained from a human patient [0039] in methods of treating cancer [0029], e.g. gastrointestinal or colon cancer [0076]. 
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first tumor antigen with a second tumor antigen, e.g. ERBB2IP, in a method of treating cancer with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first tumor antigen with a second tumor antigen, e.g. ERBB2IP, in a method of treating cancer because Tran et al disclosed identifying T cell receptors that specifically recognize the ERBB2IP tumor antigen and using said TCRs in engineered T cells in methods of treating cancer in a subject. 
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 208, ‘177 claims (claims 3-4, 20, and 22) the T cells are tumor infiltrating lymphocytes. 
Dudley et al taught the T cells are tumor-infiltrating lymphocytes (Abstract, “all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
Tran et al disclosed culturing autologous T infiltrating lymphocytes obtained from a human patient [0039]. 
With respect to Claims 211 and 215-216, Dudley et al taught the method comprises the step of administering to said human subject a preparative regiment that comprises at least one immunosuppressant, e.g. cyclophosphamide and fludarabine, wherein said preparative regimen comprises at least two immunosuppressants administered to said human subject simultaneously or sequentially (Abstract, “[O]n the day following the final dose of fludarabine, all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
Duchateau et al disclosed wherein the method comprises the step of administering one or more immunosuppressant agents, e.g. fludaribine or cyclophosphamide, said immunosuppressant agent(s) being administered before, simultaneously, or following administration of the therapeutic, genetically engineered T cells (pg 41, lines 6-12). 
Tran et al disclosed wherein the method comprises administration of cyclophosphamide and fludaribine, e.g. prior to administration of the therapeutic T cells [0082]. 
With respect to Claim 227, ‘177 claims (claims 10) wherein said administering at least a portion of said population of genetically engineered T cells to said human subject comprises administering at least 1x10^6 genetically engineered T cells to said human subject.
Dudley et al taught administration of at least 1x10^10 T cells to a human subject (pg 4, Clinical Results). 
Duchateau et al disclosed administration of at least 1x10^6 to 1x10^9 cells (pg 40, lines 25-26). 
Tran et al disclosed the T cells may be administered in an amount of at least 1x10^6 (one million) to 1x10^11 (100 billion) cells [0073]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claims 213 and 221, ‘177 claims (claims 13-14 and 19) wherein the cancer to be targeted/treated is a gastrointestinal cancer. 
Tran et al disclosed the method may be used to treat gastrointestinal or colon cancer [0076]. 
With respect to Claim 225, Dudley et al taught wherein the method further comprises administering IL-2 to said human subject (Abstract).
Tran et al disclosed wherein the method further comprises administering IL-2 to said human subject [0082].
With respect to Claim 217, Tran et al disclosed the antigen-binding protein of the TCR that recognizes the tumor antigen can be identified using 5’ RACE [0054]. 
Thus, the instant claims are considered to be obvious variants of the patented claims of treating cancer in a human subject comprising the step of administering the recited engineered T cells.

11. 	Claims 214 and 222-224 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 13-14, 16-20, and 22 of U.S. Patent No. 10,406,177 and Dudley et al (J. Clin. Oncol. 23(10):2346-2357, 2005; of record in IDS), as applied to Claims 207-208, 211, 213-215, 221-222, and 225-227 above, and in further view of Zhang et al (U.S. 2014/0179770).
With respect to Claim 226, ‘177 claims (claims 1 and 18) wherein said genomic disruption occurs at a target site in a sequence selected from SEQ ID NOS: 70-81 (syn. SEQ ID NO’s: 75-86; Table 5). 
‘177 does not claim, nor does Dudley et al teach, wherein said guide RNA comprises SEQ ID NO: 68. 
Instant SEQ ID NO:68 is directed to a sgRNA comprising the target recognition site of SEQ ID NO:77. 
Zhang et al disclosed the backbone nucleotide sequence of the stereotypical sgRNA that is 100% identical to instant SEQ ID NO:68, but for the target recognition sequence, which necessarily varies per the artisan’s target gene of interest (single guide RNA SEQ ID NO:85; as illustrated in Figure 16A)

Instant SEQ ID NO:68 (SEQ ID NO:77 target)
GGGTTCCATTACGGCCAGCGGTTTTAGAGCTAGAAATAGCAAGTTAAAATAAGGCTAGTCCGTT
NNNNNNNNNNNNNNNNNNNNGTTTTAGAGCTAGAAATAGCAAGTTAAAATAAGGCTAGTCCGTTZhang SEQ ID NO:85

ATCAACTTGAAAAAGTGGCACCGAGTCGGTGCTTTT   
ATCAACTTGAAAAAGTGGCACCGAGTCGGTGCTTTT

Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to use the art-recognized sgRNA backbone of Zhang et al that is 100% identical to instant SEQ ID NO:68, but for the artisan’s target recognition sequence of interest, with a reasonable expectation of success because Zhang et al successfully demonstrated the use of sgRNAs directed to the artisan’s target sites of interest, whereby the N KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 
With respect to Claim 222, ‘177 claims (claims 1 and 18) wherein said endonuclease comprises Cas9.
Zhang et al disclosed wherein said endonuclease comprises Cas9 (e.g. Figure 1).
With respect to Claim 223, Zhang et al disclosed wherein the nucleotide sequence encoding Cas9 further comprises one or more nuclear localization signals (e.g. Figure 2B). 
With respect to Claim 214, ‘177 claims (claims 1 and 18) wherein said genomic disruption comprises an indel in said cytokine inducible SH2-containing protein gene. 
Zhang et al disclosed wherein Cas9 naturally forms indels at the targeted locus (e.g. [0090]).
Thus, the instant claims are considered to be obvious variants of the patented claims of treating cancer in a human subject comprising the step of administering the recited engineered T cells.

Citation of Relevant Prior Art
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Huntington et al (U.S. 2018/0298101 filed December 16, 2016; priority to AU filed December 16, 2015; of record in IDS) is considered relevant prior art for having disclosed inactivation of CISH gene in immune cells, e.g. natural killer cells, for adoptive immunotherapy [0174], using the CRISPR/Cas system to delete one or more exons, whereby “the Cas9-CRISPR system is very efficient and routinely used for targeted disruption of genes” [0175]. 

Conclusion
13. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633